Case 5:20-cv-08096-EJD Document 25-4 Filed 03/29/21 Page 1 of 6




               Exhibit C
3/29/2021                Case 5:20-cv-08096-EJD   Document
                                              AI Chatbot          25-4
                                                         Development       Filed
                                                                     Company        03/29/21
                                                                             | BotsCrew - BotsCrew Page 2 of 6




                        Ambitious team. Big deals




                                                Hello, feel free to ask me anything. I'm here to help :)




https://botscrew.com/chatbot-development-team                                                                    1/5
3/29/2021                Case 5:20-cv-08096-EJD   Document
                                              AI Chatbot          25-4
                                                         Development       Filed
                                                                     Company        03/29/21
                                                                             | BotsCrew - BotsCrew Page 3 of 6




   What is BotsCrew?
   BotsCrew is the global leader in Chatbots Development with offices in London,
   UK, and Lviv, Ukraine.
   Founded in 2016, BotsCrew designs and develops custom AI chatbots to help
   small and medium enterprises bring stellar customer experience to their markets.
   Our well-trained AI chatbots ensure 24/7 customer support, workplace routine
   automation and high user engagement in Law, e-Commerce, Travel, Healthcare,
   Real Estate, and many other industries.
   With about half a hundred chatbots developed within the last two years,
   BotsCrew team has already gained global recognition as experienced
   conversational designers, AI chatbot developers, NLP experts, chatbot trainers,
   and QA engineers.


   Our mission
   - Disrupt the way people interact with machines to speed-up the world.

   Human-machine communication has long become a part of our daily life.
   Smartphones, laptops, and personal assistants are already at our fingertips, ready
   to respond to our commands. With AI chatbots, we can take this communication
   another step further. Our mission is to create chatbots able to disrupt the current
   status quo and provide even faster processing, faster answers, faster and smarter
   results. Join us in the new world empowered by chatbots!


   Our vision
   - To Eliminate mundane tasks by creating virtual assistants so people can
   concentrate on things that matter.

   We believe that humans are inherently creative and deserve interesting, engaging,
                               Hello, feel free to ask me anything. I'm here to help :)
   and inspiring jobs, that's why we want to eliminate highly repeatable and
   programmable tasks from the list of their daily duties. By creating AI virtual

https://botscrew.com/chatbot-development-team                                                                    2/5
3/29/2021                Case 5:20-cv-08096-EJD   Document
                                              AI Chatbot          25-4
                                                         Development       Filed
                                                                     Company        03/29/21
                                                                             | BotsCrew - BotsCrew Page 4 of 6

   assistants, we enable professionals to quickly and efficiently solve routine chores
   so that they can concentrate on things that really require a human touch.


   Our team
   We are the team of innovators. We truly believe in what we do and see the future
   of chatbots as a new Era. And we are all friends. Lets̀ bot together!




     Max                                             Nazar                                  Oleh
     Co-Founder                                      Co-Founder                             Co-Founder




                                  Become one of us (https://botscrew.com/careers)




                                                (http://instagram.com/bots.crew)


                                                 Hello, feel free to ask me anything. I'm here to help :)




https://botscrew.com/chatbot-development-team                                                                    3/5
3/29/2021                Case 5:20-cv-08096-EJD   Document
                                              AI Chatbot          25-4
                                                         Development       Filed
                                                                     Company        03/29/21
                                                                             | BotsCrew - BotsCrew Page 5 of 6




                                                                Follow us




             BotsCrew                                                         Cases

             Cases (https://botscrew.com/cases)                               Ailira (https://botscrew.com/cases/ailira)
             Blog (https://botscrew.com/blog)                                 IVA (https://botscrew.com/cases/iva)
             Team (https://botscrew.com/chatbot-                              ReVA
             development-team)                                                (https://botscrew.com/cases/chatbot-
                                                                              for-real-estate)
             Careers (https://botscrew.com/careers)
                                                                              Dr. Dean
             Contact Us (https://botscrew.com/#contact)
                                                                              (https://botscrew.com/cases/healthcare-
                                                                              %D1%81hatbot-that-provides-
                                                                              information-on-health-condition)
                                                                              Musement
                                                                              (https://botscrew.com/cases/musement)


             Links                                                            Locations

             Facebook                                                         20 Eastbourne Terrace, London W2
             (https://www.facebook.com/botsmarket)                            6LG
             Instagram                                                        223V, B.Khmelnytskoho str, Lviv,
             (https://www.instagram.com/bots.crew/)                           Ukraine
                                                Hello, feel free to ask me anything. I'm here to help :)
             LinkedIn                                    Suite 8/154 Fullarton Road, Rose Park,
             (https://www.linkedin.com/company/15139837) Adelaide, South Australia 5067

https://botscrew.com/chatbot-development-team                                                                         4/5
3/29/2021           Case 5:20-cv-08096-EJD     Document
                                           AI Chatbot          25-4
                                                      Development       Filed
                                                                  Company        03/29/21
                                                                          | BotsCrew - BotsCrew Page 6 of 6

             Twitter (https://twitter.com/Bots_Crew)                    548 Market St #39969, San Francisco,
                                                                        California 94104, USA


                                   Copyright © 2016 - 2020 BotsCrew. All rights reserved.




                                                Hello, feel free to ask me anything. I'm here to help :)




https://botscrew.com/chatbot-development-team                                                                  5/5
